Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 1 of 28 Page ID #:1381




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




        MICHAEL GRECCO                     CV 20-0151 DSF (JCx)
        PRODUCTIONS, INC.,
            Plaintiff,                     Order GRANTING in Part
                                           Plaintiff’s Motion for Summary
                      v.                   Judgment (Dkt. 44) and
                                           DENYING Defendant’s Motion
        LIVINGLY MEDIA, INC.,              for Summary Judgment (Dkt. 34,
             Defendant.                    62)



          Before the court are cross motions for summary judgment.
    Plaintiff Michael Grecco Productions, Inc. (MGP) moves for summary
    judgment on its sole claim for copyright infringement, as well as
    Defendant Livingly Media, Inc.’s affirmative defenses. Dkt. 44 (MGP
    Mot.). Livingly moves for summary judgment on MGP’s claim and its
    license and Livingly’s fair use and statute of limitations defenses. Dkt.
    62 (Livingly Mot.). The Court deems these matters appropriate for
    decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
    15. MGP’s motion is GRANTED in part. Livingly’s motion is DENIED.

                           I. UNDISPUTED FACTS

           This action involves four still photographs, which the Court will
    refer to as Photographs 1 through 4 (collectively, the Photographs).
    PSUF ¶ 2; DSUF ¶ 1. 1 MGP alleges Livingly infringed its copyright to
    these photographs by publishing them online.


    1Citations to PSUF refer to “Separate Statement of Genuine Disputes in
    Opposition to Michael Grecco Productions’ Motion for Summary
    Adjudication,” dkt. 66, which incorporates MGP’s proposed uncontroverted
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 2 of 28 Page ID #:1382




        • Photograph 1 is a photograph taken by Michael Grecco that
          depicts The X-Files characters Mulder and Scully, as portrayed
          by David Duchovny and Gillian Anderson. PSUF ¶ 3. Grecco
          took the photo in March 1995 for an editorial photoshoot USA
          Weekend engaged him for. Id. ¶ 4. Grecco transferred ownership
          in Photograph 1 to MGP and registered it with the U.S.
          Copyright Office in September 2003. Id. ¶ 6.

        • Photograph 2 is also a photograph taken by Grecco of Mulder and
          Scully. Id. ¶ 7. Grecco was commissioned to take the photograph
          by Fox 2 in 1993. DSUF ¶ 19. Grecco transferred ownership to
          MGP and registered the work with the U.S. Copyright Office in
          January 2017. PSUF ¶ 8.

        • Photograph 3 is a photograph taken by Grecco of Mulder and
          Scully commissioned by Fox and taken in the same photoshoot as
          Photograph 2. Id. ¶ 9; DSUF ¶ 19. Grecco transferred ownership
          to MGP and registered the work with the U.S. Copyright Office in
          July 2017. PSUF ¶ 10.

        • Photograph 4 is a photograph taken by Grecco that depicts the
          Xena the Warrior Princess character, as portrayed by Lucy
          Lawless. Id. ¶ 11. The photograph was taken on the set of Xena,
          Warrior Princess in 1997. DSUF ¶ 21. Grecco transferred


    facts and Livingly’s responses to those facts. Citations to DSUF refer to both
    “Plaintiff’s Separate Statement of Disputed Fact,” dkt. 53, and “Statement of
    Rebuttal Evidence of Livingly Media, Inc. for Summary Judgment,” dkt. 57,
    which include Livingly’s proposed uncontroverted facts, MGP’s responses to
    those facts, and Livingly’s rebuttal to MGP’s responses. To the extent certain
    facts are not mentioned in this Order, the Court has not relied on those facts
    in reaching its decision. To the extent the Court cites to a disputed fact, the
    Court has found the dispute was not valid or was irrelevant, unless otherwise
    indicated. The Court has independently considered the admissibility of the
    evidence and has not considered facts that are irrelevant or based on
    evidence that would not be admissible at trial.
    2The PSUF and DSUF refer simply to “Fox,” which the Court believes is Fox
    Broadcasting Company.



                                           2
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 3 of 28 Page ID #:1383




          ownership to MGP and registered the work with the U.S.
          Copyright Office in July 2010. PSUF ¶ 12.

          Grecco worked through his agent, Maggie Hamilton, when he
    took all four Photographs. DSUF ¶ 22. She also acted as Grecco’s stock
    photography agency. Id. ¶ 23. When someone wished to hire Grecco as
    a photographer, Hamilton would negotiate the details and create a
    document with a cost estimate and a description of the “usage” being
    licensed. Id. ¶ 24. She would then fax that document to the client in
    advance of the job. Id. Hamilton has since retired and did not retain
    any records. Id. ¶ 25. Grecco has also not retained records of the
    estimates/licenses for the Photographs. Id. ¶ 26. For this lawsuit,
    Grecco relies on invoices Grecco sent to Hamilton, rather than the
    documents sent to the client. Id. ¶ 27. The parties dispute whether
    these documents differ from the terms Hamilton set. Id. ¶¶ 27-29.

           The terms and conditions language Grecco contends was used by
    Hamilton was the same for all four Photographs. Id. ¶ 32. It included
    the following: “UNLIMITED USAGE RIGHTS ARE GRANTED TO
    THE CLIENT. MICHAEL GRECCO RETAINS THE COPYRIGHT TO
    ALL PHOTOGRAPHS. MICHAEL GRECCO ALSO RETAINS THE
    RIGHT TO USE ANY PHOTOGRAPH FOR PERSONAL PORTFOLIO
    AND PROMOTIONAL USE.” Id. ¶ 33.

          In December 1994, Hamilton signed an agreement with Fox in
    which Grecco assigned “all right, title, and interest” in all photographs
    he had taken of the The X-Files, and agreed Fox was “free in its sole
    discretion . . . to utilize and exploit the [X-Files] Photographs
    worldwide, in perpetuity, in any manner it may deem appropriate,
    including without limitation, uses on or in connection with
    merchandising, commercial tie-in, advertising, promotion, and literary
    publishing activities arising out of or related to ‘THE X-FILES’
    television series.” Id. ¶ 35. MGP disputes that Hamilton had authority
    to sign such an agreement. Id.

          In June 1995, Hamilton signed another agreement on Grecco’s
    behalf in which Fox chose fourteen photographs from among the The X-



                                        3
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 4 of 28 Page ID #:1384




    Files photographs Grecco had taken, and Grecco “assigned all right[,]
    title and interest” in those photographs to Fox. Id. ¶ 39. The parties
    agree that the fourteen photographs did not include any of the
    Photographs. Id.

          In 1997, Grecco corresponded with Fox about the The X-Files
    photographs Grecco had taken. Id. ¶ 44. Fox told Grecco that the
    photographs were only able to be reproduced by newspapers and
    periodicals using them for publicity or editorial purposes in connection
    with Fox programming. Id. Grecco states this correspondence
    pertained to only the fourteen photographs Fox had chosen – not the
    Photographs at issue here. Id.

           In 2017, Fox and Grecco had a legal dispute in which Fox and
    Grecco both contended they owned the copyright in The X-Files
    promotional photographs Grecco had taken in 1993. Id. ¶ 42. In 2019,
    Fox and Grecco entered into a settlement agreement (Fox Settlement
    Agreement) that pertained to the August 1993 photographs Grecco had
    taken for The X-Files, including Photographs 2 and 3. Id. ¶ 43. In the
    Fox Settlement Agreement, the parties agreed Grecco and Fox had
    “entered into a non-exclusive license agreement in or about December,
    1994, pursuant to which Fox was granted worldwide, non-exclusive,
    fully paid, perpetual advertising and publicity use of the Gallery
    Photographs.” 3 Dkt. 64-5 (Fox Settlement Agreement) at 15.

         Livingly is an online media company that operates
    www.livingly.com and www.zimbio.com. Id. ¶ 53. The Photographs
    were posted on those URLS in the following articles:


    3 MGP contends the “Gallery Photographs” do not include the Photographs.
    DSUF ¶ 43. However, the Fox Settlement Agreement indicates the Gallery
    Photographs are the photographs Fox engaged Grecco to take of The X-Files
    in August 1993 – which includes Photographs 2 and 3. Fox Settlement
    Agreement at 15. Additionally, the Fox Settlement Agreement clearly
    distinguishes the general “Gallery Photographs” from the fourteen specific
    photographs for which Fox and Grecco “entered into a fully paid irrevocable
    assignment agreement.” Id.



                                         4
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 5 of 28 Page ID #:1385




       • Photograph 1 was in “Movies and TV Shows to Watch If You’re
         Obsessed with Netflix’s ‘Stranger Things,’” posted July 19, 2016;

       • Photograph 2 was in “TV Shows All Stranger Things Fanatics
         Will Love,” posted on October 9, 2017, and “15 Amazing Shows
         You Didn’t Know You Can Watch on Hulu Now,” posted on
         August 5, 2017;

       • Photograph 3 was in “Are You Mulder or Scully for the X-Files,”
         posted on January 8, 2016;

       • Photograph 4 was in “Clever Halloween Costumes Inspired By
         Badass Females,” posted on October 18, 2018.

    Id. Livingly received $1,033.06 in total gross revenue from the five
    articles. Id. ¶ 56.

          Until August 2018, Grecco used ImageRights, a reverse image
    search vendor, to search for infringement of his photographs. Id. ¶ 58.
    Grecco does not know whether ImageRights discovered the use by
    Livingly of any of the Photographs. Id. ¶ 59. At some point, Grecco
    began to use other vendors, including Higbee & Associates, to provide
    image-searching services and analysis of potential legal claims. Id.
    ¶ 60.

           In November 2018, Grecco sent Livingly a cease and desist letter
    based on its use of Photograph 1. Id. ¶ 61. Livingly removed the
    Photograph, replaced it with a screenshot from actual footage of the
    show, and performed a search to locate any other uses of The X-Files
    photographs. Id. ¶¶ 62-63. Livingly states it replaced every still The
    X-Files photograph it found but missed some photographs because of
    “technical limitations on its ability to search content on its website.”
    Id. ¶ 64. On February 12, 2019 and April 8, 2019, Higbee & Associates
    sent two cease and desist letters to Livingly concerning the four
    Photographs. Id. ¶ 65. Livingly promptly removed the Photographs
    from its websites. Id. On January 6, 2020, MGP filed this lawsuit.
    Compl.




                                       5
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 6 of 28 Page ID #:1386




                            II. LEGAL STANDARD

          “A party may move for summary judgment, identifying each
    claim or defense – or the part of each claim or defense – on which
    summary judgment is sought. The court shall grant summary
    judgment if the movant shows there is no genuine dispute as to any
    material fact and the movant is entitled to judgment as a matter of
    law.” Fed. R. Civ. P. 56(a). “This burden is not a light one.” In re
    Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). But the
    moving party need not disprove the opposing party’s case. Celotex
    Corp. v. Catrett, 477 U.S. 317, 323 (1986). Rather, “the burden on the
    moving party may be discharged by ‘showing’ – that is, pointing out to
    the district court – that there is an absence of evidence to support the
    nonmoving party’s case.” Id. at 325.

          Regardless of whether the non-moving party opposes, the Court
    must “assess whether ‘the motion and supporting materials’ entitle the
    movant to summary judgment.” Heinemann v. Satterberg, 731 F.3d
    914, 917 (9th Cir. 2013) (quoting Fed. R. Civ. P. 56(e)(3)); see also Fed.
    R. Civ. P. 56 advisory committee’s note to 2010 amendment, subd. (e)
    (“[S]ummary judgment cannot be granted by default even if there is a
    complete failure to respond to the motion, much less when an
    attempted response fails to comply with Rule 56(c) requirements.”). “If
    a party fails to properly support an assertion of fact or fails to properly
    address another party’s assertion of fact . . . the court may: (1) give an
    opportunity to properly support or address the fact; (2) consider the fact
    undisputed for purposes of the motion; (3) grant summary judgment if
    the motion and supporting materials – including the facts considered
    undisputed – show that the movant is entitled to it; or (4) issue any
    other appropriate order.” Fed. R. Civ. P. 56(e).

          If the moving party satisfies its burden, the party opposing the
    motion must set forth specific facts, through affidavits or admissible
    discovery materials, showing there exists a genuine issue for trial.
    Celotex Corp., 477 U.S. at 323-24; Fed. R. Civ. P. 56(c)(1). A non-
    moving party who bears the burden of proof at trial as to an element
    essential to its case must make a showing sufficient to establish a


                                         6
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 7 of 28 Page ID #:1387




    genuine dispute of fact with respect to the existence of that element of
    the case or be subject to summary judgment. See Celotex Corp., 477
    U.S. at 322.

           The “mere existence of some alleged factual dispute between the
    parties will not defeat an otherwise properly supported motion for
    summary judgment; the requirement is that there be no genuine issue
    of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
    (1986). An issue of fact is a genuine issue if it reasonably can be
    resolved in favor of either party. Id. at 248. “[A] district court is not
    entitled to weigh the evidence and resolve disputed underlying factual
    issues.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1161 (9th Cir.
    1992). Summary judgment is improper “where divergent ultimate
    inferences may reasonably be drawn from the undisputed facts.”
    Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125
    (9th Cir. 2014) (citing Miller v. Glenn Miller Prods., Inc., 454 F.3d 975,
    988 (9th Cir. 2006)). Instead, “the inferences to be drawn from the
    underlying facts must be viewed in the light most favorable to the party
    opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio
    Corp., 475 U.S. 574, 587-88 (1986) (punctuation omitted).

          “[W]hen parties submit cross-motions for summary judgment,
    each motion must be considered on its own merits.” Fair Hous. Council
    of Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir.
    2001) (internal quotation marks and brackets omitted). In doing so, the
    Court must consider the evidence submitted in support of both motions
    before ruling on each of them. Id.

                               III. DISCUSSION

           MGP brings a single claim for copyright infringement. Compl.
    ¶¶ 20-25. Livingly asserts a number of affirmative defenses. Dkt. 16
    at 4-5. MGP moves for summary judgment on its copyright
    infringement claim and Livingly’s affirmative defenses. MGP Mot. at
    ii. Livingly moves for summary judgment on MGP’s claim or, in the
    alternative, partial summary judgment to establish MGP is “entitled




                                        7
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 8 of 28 Page ID #:1388




    only to the statutory damages for innocent infringement, and in that
    case only as to Photographs 2 and 4.” Livingly Mot. at i.

    A.    Evidentiary Objections

          “A district court’s ruling on a motion for summary judgment may
    only be based on admissible evidence.” Oracle, 627 F.3d at 385. A
    party seeking to admit evidence bears the burden of proof to show its
    admissibility. Id. “At the summary judgment stage, [the Court does]
    not focus on the admissibility of the evidence’s form. [The Court]
    instead focus[es] on the admissibility of its contents.” Fraser v.
    Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003). The parties make a
    handful of evidentiary objections. See dkts. 51, 54, 58, 60.

          Livingly first objects to numerous parts of the Doniger
    Declaration, dkt. 44-12. Dkt. 51. These are not so much objections to
    the actual evidence in the declaration as they are objections to the facts
    MGP asserts the declaration establishes. Id. The Court agrees that
    the documents attached to the Doniger Declaration speak for
    themselves and does not rely on the Declaration’s or MGP’s
    characterization of the documents.

           Next, MGP objects to numerous statements in the Licata
    Declaration, dkt. 36, and certain exhibits attached to the Koltun
    Declaration, dkt. 64. Dkt. 54. The Court does not rely on the Licata
    Declaration beyond the press kits addressed below and, therefore, does
    not rule on those objections. MGP also argues the press kits attached
    to both the Licata Declaration and Koltun Declaration are not
    authenticated and are hearsay. The press kits were authenticated by
    Licata who was Senior Vice President, Publicity & Public Relations for
    Fox Broadcasting from March 1994 to 1999. Licata Decl. ¶¶ 13-16, 28.
    Licata was himself the sender of one of the press kits. Id. ¶ 28. This is
    sufficient to authenticate the documents. See Orr, 285 F.3d at 773
    (Authentication “is satisfied by ‘evidence sufficient to support a finding
    that the matter in question is what its proponent claims.’” (quoting
    Fed. R. Evid. 901(a)). MGP also argues the press kits are hearsay.
    Dkt. 54 at 2. Hearsay evidence may be considered on summary



                                        8
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 9 of 28 Page ID #:1389




    judgment if the declarant could later present that evidence in an
    admissible form at trial. Fraser, 342 F.3d at 1037. The documents are
    admissible at least for the limited purpose of showing the photos
    contained were distributed by Fox – not for the truth of any matters
    stated.

           Livingly makes additional evidentiary objections to Grecco’s,
    Doniger’s, and Whiteleather’s declarations. Dkt. 58. The Court has not
    relied definitively on (1) Grecco’s opinion on whether two images were
    the same photographs, (2) Grecco’s opinion on what the Hamilton
    invoices contained, (3) Grecco’s testimony that Fox did not retain copies
    of the photographs, or (4) Grecco’s understanding that the Photographs
    had not been chosen and would not be distributed to the media, so
    these objections are moot. Id. at 3-4, 6. As stated above, the Court does
    not rely on Doniger’s characterization of certain documents that speak
    for themselves. Id. at 4-5, 7. The Court also does not rely on
    Whiteleather’s declaration and agrees with Livingly that the conclusion
    that the Photographs were never distributed arises from an inference
    that Fox never had access to the Photographs, but that inference is not
    supported. Id. at 5-6.

    B.    Copyright Infringement

          “A plaintiff bringing a claim for copyright infringement must
    demonstrate ‘(1) ownership of a valid copyright, and (2) copying of
    constituent elements of the work that are original.’” Funky Films, Inc.
    v. Time Warner Entm’t Co., L.P., 462 F.3d 1072, 1076 (9th Cir. 2006)
    (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361
    (1991)), overruled on other grounds by Skidmore as Tr. For Randy
    Craig Wolfe Tr. v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020). “[T]he
    second element has two distinct components: copying and unlawful
    appropriation.” Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th
    Cir. 2018) (internal quotation marks omitted), overruled on other
    grounds by Skidmore, 952 F.3d 1051.

         Grecco holds a valid copyright registration for each of the
    Photographs. PSUF ¶¶ 6, 8, 10, 12. Livingly admits it accessed and



                                       9
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 10 of 28 Page ID #:1390




     used the Photographs. Id. ¶ 16. Livingly does not dispute that either
     of the two elements are met but claims its affirmative defenses defeat
     liability.

     C.    Affirmative Defenses

           1.    License Defense

            Livingly asserts its use of the Photographs was within the scope
     of the license to do so because the Photographs were created to promote
     the two television shows. Livingly Opp’n at 11. It makes three
     arguments related to that issue. First, Livingly argues the
     Photographs are derivative works and, therefore, MGP does not have
     unrestricted ownership rights. Id. at 11-13. As a result, MGP’s “rights
     [do] not extend to interfering with the promotional purpose for which
     the photographs were created.” Id. at 13.

            The Court agrees the Photographs are derivative because they
     were based on copyrighted work – the underlying television shows. See
     Ets-Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1078 (9th Cir. 2000).
     However, derivative works are themselves copyrightable. Id. Livingly
     cites two types of cases in support of its argument that the derivative
     nature of the Photographs limit MGP’s ownership rights. First, it
     relies on cases addressing unauthorized derivative works. Livingly
     Opp’n at 12. These are not applicable because Grecco’s photos were
     authorized derivative works. Second, Livingly cites cases where the
     dispute is between the copyright owner of a derivative work and the
     copyright owner of a preexisting work. Id. at 12-13. These cases are
     also inapposite because Livingly does not own the preexisting work.
     Additionally, Livingly is not arguing that the derivative works
     infringed on the original copyright, which is typically the issue in these
     cases. See, e.g., Gilliam v. Am. Broad. Cos., Inc., 538 F.2d 14, 20-21 (2d
     Cir. 1976) (determining whether underlying work had been infringed).

           The issue here isn’t the scope of the license Fox or others have
     granted to the underlying works. In the Fox Settlement Agreement,
     Grecco retained all right, title, and interest to the photographs except
     fourteen photographs not at issue here, and Fox was granted a non-


                                         10
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 11 of 28 Page ID #:1391




     exclusive, perpetual right to use the photographs for advertising and
     publicity. Fox Settlement Agreement at 15. Instead, Livingly’s
     argument appears to be that MGP is infringing on the license it
     granted to Fox, for which the fact that the work is derivative is
     irrelevant. This argument does not support Livingly’s license
     affirmative defense.

            Second, Livingly argues Grecco has failed to show Livingly
     exceeded the scope of the promotional license to these photographs.
     Livingly Opp’n at 13. In support of its argument, Livingly submits
     expert testimony by Richard Licata, dkt. 36, that studios widely
     distribute promotional photographs to maximize publicity. Livingly
     Opp’n at 13. It is unclear, however, if Fox ever actually distributed the
     four Photographs for promotional purposes. Livingly states only that
     one of the photographs – Photograph 2 – was found in a Fox press kit.
     DSUF ¶ 15. While the pictures look very similar, compare Compl. ¶ 13
     with dkt. 64-6, Ex. F., it is not clear to the Court that they are the same
     picture. The coloring is different, and the press kit photo is extremely
     small, making it hard to discern if there are any differences. And
     Livingly itself points out elsewhere that “Grecco testified that he took
     many photographs that were very similar, even visually
     indistinguishable from . . . each other.” PSUF ¶ 16. There is therefore
     a question of material fact as to whether any Photographs were
     distributed promotionally.

           Third, Livingly argues Grecco “expressly and impliedly licensed
     the promotional use” of the Photographs. Livingly Opp’n at 14. As to
     Photographs 2 and 3, MGP argues the Fox Settlement Agreement did
     not include any of the Photographs. Dkt. 55 (MGP Reply) at 5. The
     Court disagrees. The Fox Settlement Agreement states that Fox has a
     “worldwide, non-exclusive, fully paid, perpetual, advertising and
     publicity use of the Gallery Photographs, including the right to
     sublicense the Gallery Photographs for advertising and publicity
     purposes” and defines the Gallery Photographs as the The X-Files
     photographs Fox engaged Grecco to take around August 1993. Fox
     Settlement Agreement at 15. However, Grecco only fully assigned
     fourteen photos to Fox. Id.


                                         11
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 12 of 28 Page ID #:1392




           The question remains then whether Fox, pursuant to its right to
     sublicense, gave Livingly a non-exclusive sublicense to use Photographs
     2 and 3. “[A] nonexclusive license may be granted orally, or may even
     be implied from conduct.” Effects Assocs., Inc. v. Cohen, 908 F.2d 555,
     558 (9th Cir. 1990) (quoting 3 M. Nimmer & D. Nimmer, Nimmer on
     Copyright § 10.03[A], at 10-36 (1989)). Neither party has submitted
     enough evidence to establish whether Fox distributed the Photographs
     in a manner that granted an oral or implied license – except for the
     press kit discussed above. 4 There is therefore an issue of material fact
     as to whether Fox granted Livingly an oral or implied license as to
     Photographs 2 and 3.

            MGP also argues there can be no implied or express license as to
     Photographs 1 and 4, which were commissioned for one-time use. MGP
     Reply at 5. However, MGP does not dispute that Hamilton used the
     same terms and conditions no matter whether the photograph was used
     for a single editorial or for a promotion/publicity. DSUF ¶ 32. The
     Court therefore finds there is also an issue of material fact as to
     whether Livingly had an oral or implied license to use Photographs 1
     and 4.

           The Court DENIES both motions for summary judgment on
     Livingly’s license defense.

           2.    Equitable Defenses

           MGP argues the Court should grant summary judgment in its
     favor on Livingly’s equitable defenses of estoppel, waiver, laches,
     unclean hands, fraud on the Copyright office, and standing. MGP Mot.
     at 10-11. Livingly does not oppose, nor has it submitted any evidence
     supporting these defenses.

           Laches. Laches is unavailable as an affirmative defense for
     copyright cases. See Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.


     4The Licata Declaration comments on industry practice but does not
     establish how the four specific Photographs were distributed. Dkt. 36.



                                          12
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 13 of 28 Page ID #:1393




     663, 677-79 (2014). The Court GRANTS summary judgment to MGP
     on the laches defense.

            Estoppel and Waiver. Estoppel requires that a defendant show
     “(1) plaintiff’s unreasonable and inexcusable delay, (2) inducing the
     belief that it has abandoned its claim against the alleged
     infringer[,] . . . (3) affirmative conduct inducing the belief that it has
     abandoned its claim against the alleged infringer, and (4) detrimental
     reliance by infringer.” E. & J. Gallo Winery v. Pasatiempos Gallo, S.A.,
     905 F. Supp. 1403, 1414 (E.D. Cal. 1994). Similarly, waiver is “the
     intentional relinquishment of a known right with knowledge of its
     existence and the intent to relinquish it.” United States v. King
     Features Entm’t, Inc., 843 F.2d 394, 399 (9th Cir. 1988).

            Neither party has submitted evidence showing MGP’s delay or
     relinquishment of a right, or Livingly’s detrimental reliance. As the
     moving party, MGP has the burden of production, even though it would
     not bear the burden at trial. Nissan Fire & Marine Ins. Co., Ltd. v.
     Fritz Cos., Inc., 210 F.3d 1099, 1106 (9th Cir. 2000). It may either
     “produce evidence negating an essential element of the nonmoving
     party’s case, or, after suitable discovery, . . . may show that the
     nonmoving party does not have enough evidence of an essential
     element of its claim or defense to carry its ultimate burden of
     persuasion at trial.” Id. However, “[a] moving party may not require
     the nonmoving party to produce evidence supporting its claim or
     defense simply by saying that the nonmoving party has no such
     evidence.” Id. at 1105. Instead, the moving party must specifically
     point to declarations, exhibits, discovery responses, or other materials
     demonstrating that the nonmoving party will not be able to prevail. Id.
     at 1106. For instance, in Celotex, “Celotex moved for summary
     judgment on the ground that Catrett had no evidence that her husband
     had been exposed to any Celotex product” and, in its motion, “pointed
     out that Catrett had ‘failed to identify, in answering interrogatories
     specifically requesting such information, any witnesses who could
     testify about the decedent’s exposure to [Celotex’s] asbestos products.’”
     Id. at 1105 (alteration in original) (quoting Celotex, 477 U.S. at 320).



                                        13
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 14 of 28 Page ID #:1394




            MGP states “Defendant has no evidence of knowledge by Grecco
     of Defendant’s infringing acts, and no basis to claim Livingly had a
     right to rely on his conduct or that they did in fact rely in any way on
     his conduct.” MGP Mot. at 11. But MGP does not point to any
     evidence – or specific lack of evidence – indicating either of these
     things. The Court DENIES summary judgment on the waiver and
     estoppel defenses.

           Unclean Hands. The doctrine of unclean hands “bars relief to a
     plaintiff who has violated conscience, good faith or other equitable
     principles in his prior conduct, as well as to a plaintiff who has dirtied
     his hands in acquiring the right presently asserted.” Dollar Sys., Inc. v.
     Avcar Leasing Sys., Inc., 890 F.2d 165, 173 (9th Cir. 1989). To prevail
     on a defense of unclean hands, a defendant must demonstrate by clear
     and convincing evidence (1) “that the plaintiff’s conduct is inequitable”
     and (2) “that the conduct relates to the subject matter of [the plaintiff’s]
     claims.” Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 847
     (9th Cir. 1987). With respect to the first requirement, “[o]nly a showing
     of wrongfulness, willfulness, bad faith, or gross negligence, proved by
     clear and convincing evidence, will establish sufficient culpability for
     invocation of the doctrine of unclean hands.” Pfizer, Inc. v. Int’l
     Rectifier Corp., 685 F.2d 357, 359 (9th Cir. 1982).

           MGP asserts that “Defendant’s argument appears to be that
     Grecco has falsely claimed ownership of the copyright,” which is a
     defense not an affirmative defense. MGP Mot. at 11. MGP does not
     indicate why it assumes that is Livingly’s argument, and the Court has
     not found any indication that it is. The Court DENIES summary
     judgment to MGP on the unclean hands defense.

            Fraud on the Copyright Office. “A certificate of registration
     satisfies the requirements of this section . . . , regardless of whether the
     certificate contains any accurate information, unless – (A) the
     inaccurate information was included on the application for copyright
     registration with knowledge that it was inaccurate; and (B) the
     inaccuracy of the information, if known, would have caused the
     Register of Copyrights to refuse registration.” 17 U.S.C. § 411(b)(1).


                                          14
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 15 of 28 Page ID #:1395




     Livingly alleges “Grecco engaged in fraud on the Copyright Office in
     that he intentionally and fraudulently concealed the fact that the
     Subject Photographs were derivative works and that he was not the
     sole author of the Subject Photographs.” Dkt. 16 (Answer) at 5. Grecco
     did not note the works were derivative works on at least some of the
     copyright applications. See dkt. 44-4. There is therefore a material
     question of fact as to whether he committed fraud, and the Court
     DENIES the motion for summary judgment on the fraud defense.

         Standing. The Ninth Circuit has explained that “[a] defense which
     demonstrates that plaintiff has not met its burden of proof is not an
     affirmative defense.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080,
     1088 (9th Cir. 2002). A number of district courts have held standing is
     not an affirmative defense. See, e.g. Estakhrian v. Obenstine, No. CV
     11-3480 FMO (CWx), 2015 WL 12698425, at *3 (C.D. Cal. Sept. 18,
     2015) (noting lack of standing should be removed as an affirmative
     defense); Hernandez v. Dutch Goose, Inc., No. C 13-03537 LB, 2013 WL
     5781476, at *7 (N.D. Cal. Oct. 25, 2013) (striking standing affirmative
     defense). The Court agrees and GRANTS MGP’s motion as to the
     standing defense. Livingly may still raise the issue of standing, but it
     is not an affirmative defense.

           3.    Fair Use

           Livingly argues its use of the Photographs was fair use. Livingly
     Mot. at 17. The fair use doctrine “permits unauthorized use of
     copyrighted works ‘for purposes such as criticism, comment, news
     reporting, teaching (including multiple copies for classroom use),
     scholarship, or research.’” Micro Star v. Formgen Inc., 154 F.3d 1107,
     1112 (9th Cir. 1998) (quoting 17 U.S.C. § 107). “This listing was not
     intended to be exhaustive, or to single out any particular use as
     presumptively a ‘fair’ use.” Harper & Row Publishers, Inc. v. Nation
     Enters., 471 U.S. 539, 561 (1985) (citation omitted). The Court must
     consider and weigh the determinative factors: “(1) the purpose and
     character of the use, including whether such use is of a commercial
     nature or is for nonprofit educational purposes; (2) the nature of the
     copyrighted work; (3) the amount and substantiality of the portion used


                                        15
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 16 of 28 Page ID #:1396




     in relation to the copyrighted work as a whole; and (4) the effect of the
     use upon the potential market for or value of the copyrighted work.” 17
     U.S.C. § 107. But the “statutory factors are not exclusive.” Sega
     Enters. Ltd. v. Accolade, Inc., 977 F.2d 1510, 1522 (9th Cir. 1992).
     “Rather, the doctrine of fair use is in essence ‘an equitable rule of
     reason.’” Id. (quoting Harper & Row, 471 U.S. at 560).

            Additionally, “[a]lthough defendants bear the burden of proving
     that their use was fair, they need not establish that each of the factors
     set forth in § 107 weighs in their favor. Instead, all factors must be
     explored, and the results weighed together in light of the purposes of
     copyright and the fair use defense.” NXIVM Corp. v. Ross Inst., 364
     F.3d 471, 476-77 (2d Cir. 2004) (citations omitted); see also Campbell v.
     Acuff-Rose Music, Inc., 510 U.S. 569, 578 (1994) (“All [four statutory
     factors] are to be explored, and the results weighted together, in light of
     the purposes of copyright.”). “Fair use is a mixed question of law and
     fact. If there is no genuine issues of material fact, or if, even after
     resolving all issues in favor of the opposing party, a reasonable trier of
     fact can reach only one conclusion, a court may conclude as a matter of
     law whether the challenged use qualifies as a fair use of the
     copyrighted work.” Worldwide Church of God v. Phila. Church of God,
     Inc., 227 F.3d 1110, 1115 (9th Cir. 2000). Because the fair use inquiry
     requires a case-by-case analysis, the Court addresses each of the four
     statutory factors. 5




     5 In addition to the four statutory fair use factors, Livingly also argues that
     MGP has a “deceptive business model” and is a “copyright troll.” Dkt. 56 at
     7-8 & n.8. Livingly provides no legal support for its argument that the Court
     should consider MGP’s business model and that such a business model
     weighs against a finding of fair use. The Court, therefore, does not consider
     the issue. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929-30
     (9th Cir. 2003) (“However much we may importune lawyers to be brief and to
     get to the point, we have never suggested that they skip the substance of
     their argument in order to do so. . . . We require contentions to be
     accompanied by reasons.”).



                                           16
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 17 of 28 Page ID #:1397




                 a.    Purpose and Character

           The first factor is “the purpose and character of the use, including
     whether such use is of a commercial nature or is for nonprofit
     educational purposes.” 17 U.S.C. § 107(1). Several principles may bear
     on this factor, including, as relevant here, transformation and
     commerciality. See Monge v. Maya Mags., Inc., 688 F.3d 1164, 1173
     (9th Cir. 2012).

           Transformation, “a judicially-created consideration that does not
     appear in the text of the statute,” id., has been described as “the most
     important component of the inquiry into the ‘purpose and character of
     the use,’” L.A. News. Serv. v. CBS Broad., Inc., 305 F.3d 924, 938 (9th
     Cir. 2002), as amended, 313 F.3d 1093 (9th Cir. 2002). “[T]he more
     transformative the new work, the less will be the significance of other
     factors, like commercialism, that may weigh against a finding of fair
     use.” Campbell, 510 U.S. at 579.

            A work is transformative when it does not “merely supersede the
     objects of the original creation” but “adds something new, with a
     further purpose or different character, altering the first with new
     expression, meaning, or message.” Id. at 579 (internal quotation
     marks, alteration, and citation omitted). The question is whether the
     appropriation of the original leads to a “new creation,” either through
     changes to the work itself or through placement of the work in “a
     different context.” Wall Data Inc. v. L.A. Cnty. Sheriff’s Dep’t, 447 F.3d
     769, 778 (9th Cir. 2006).

            A work’s separate purpose “by itself, does not necessarily create
     new aesthetics or a new work that ‘alters the first work with new
     expression, meaning or message.’” Monge, 688 F.3d at 1176 (brackets
     omitted) (quoting Infinity Broad. Corp. v. Kirkwood, 150 F.3d 104, 108
     (2d Cir. 1998)). A “difference in purpose is not quite the same thing as
     transformation, and Campbell instructs that transformativeness is the
     critical inquiry under this factor.” Id. (quoting Infinity, 150 F.3d at
     108). However, making an exact copy of a protected work may be
     transformative provided “the copy serves a different function than the



                                        17
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 18 of 28 Page ID #:1398




     original work.” Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146,
     1165 (9th Cir. 2007); see also Kelly v. Arriba Soft Corp., 336 F.3d 811,
     818-19 (9th Cir. 2002) (finding transformative use where the original
     purpose of the copied images was aesthetic, while the new purpose was
     to improve access to information).

           In Monge, a magazine published six of the plaintiffs’ wedding
     photographs by reproducing them on the cover and in a two-page
     spread with various bylines printed on and around them. 688 F.3d at
     1169-70. The Ninth Circuit found that such use “did not transform the
     photos into a new work, as in Campbell, or incorporate the photos as
     part of a broader work.” Id. at 1176. Instead, the circuit court held the
     magazine “left the inherent character of the images unchanged” and
     that such “wholesale copying sprinkled with written commentary . . .
     was at best minimally transformative.” Id.

            The Court finds Livingly’s use of the Photographs is more
     transformative than the publication in Monge. Livingly’s articles were
     not based solely around Grecco’s photographs. Instead they tended to
     incorporate many subjects. See, e.g., Compl. ¶ 10 (showing the slide
     with Grecco’s photograph was one of eighteen slides included in the
     article). The Court finds Livingly’s use is closer to the use in Los
     Angeles News Service, in which the court held that “the inclusion of the
     [allegedly infringed] clip in the video montage . . . following editing for
     dramatic effect, has a better claim to be within the scope of
     ‘transformation’” because the montage “at least plausibly incorporates
     the element of creativity beyond mere republication.” 305 F.3d at 939. 6

         The purpose and character analysis includes considering the
     commerciality of the use. The Supreme Court has stated that “every


     6 Livingly does not touch on whether its use is transformative. See Livingly
     Opp’n at 19-20. It argues instead that this factor weighs in its favor because
     it is used for “purposes such as criticism, comment, [and] news reporting.” Id.
     at 19 (quoting 17 U.S.C. § 107). Livingly cites to two cases in which the use
     was a criticism of the copyrighted work. Id. at 19-20. Here, Livingly’s use of
     the photograph neither commented on nor criticized the Photographs.



                                           18
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 19 of 28 Page ID #:1399




     commercial use of copyrighted material is presumptively an unfair
     exploitation of the monopoly privilege that belongs to the owner of the
     copyright.” Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S.
     417, 451 (1984). Commercial use is a “factor that tends to weigh
     against a finding of fair use” because “the user stands to profit from
     exploitation of the copyrighted material without paying the customary
     price.” Harper & Row, 471 U.S. at 562. While Livingly is undoubtedly
     motivated by profit, it is unclear that it profited from its use of the
     pictures in any substantial way. Livingly made a total of $1,033.06
     from all the articles that incorporated the Photographs. DSUF ¶ 56.
     Additionally, on being notified of the infringement, Livingly replaced
     the Photographs with screenshots taken from actual footage of The X-
     Files, id. ¶ 63, but was able to leave the articles in place. See Swatch
     Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d 73, 83 (2d Cir.
     2014) (discounting commerciality of use “where the link between the
     defendant’s commercial gain and its copying is attenuated” (brackets,
     ellipsis, and quotation marks omitted)).

          Considering commerciality and transformativeness together, the
     Court finds the first factor weighs slightly in favor of fair use.

                 b.    Nature of the Copyrighted Work

           Under the second factor, the Court addresses two aspects of the
     work: the extent to which it is creative and whether it is unpublished.
     Harper & Row, 471 U.S. at 563-64.

           Photos are generally viewed as creative, aesthetic expressions of
     a scene or image and have long been protected by copyright. See 17
     U.S.C. § 102(a)(5) (extending copyright protection to “pictorial, graphic,
     and sculptural works”). The Ninth Circuit has recognized that
     individual photographs merit copyright protection. See, e.g., Ets-
     Hokin, 225 F.3d at 1074 (“Indeed, the idea that photography is art
     deserving [copyright] protection reflects a longstanding view of Anglo-
     American law.”).

           “[T]he unpublished nature of a work is a key, though not
     necessarily determinative, factor tending to negate a defense of fair


                                         19
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 20 of 28 Page ID #:1400




     use.” Harper & Row, 471 U.S. at 554 (internal quotation marks and
     brackets omitted). Accordingly, “[u]nder ordinary circumstances, the
     author’s right to control the first public appearance of his
     undisseminated expression will outweigh a claim of fair use.” Id. at
     555. Here, the works were published. MGP licenses them for use, and
     it is clear Livingly obtained them through some type of previous
     publication. See PSUF ¶ 15.

           Considering the previous publication of the Photographs and the
     creativity of the image, the Court determines the second factor weighs
     neither for nor against fair use.

                 c.    Amount and Substantiality of the Portion Used

            In assessing the amount and substantiality of the portion used,
     courts consider not only “the quantity of the materials used” but also
     “their quality and importance.” Campbell, 510 U.S. at 587. “While
     ‘wholesale copying does not preclude fair use per se,’ copying an entire
     work ‘militates against a finding of fair use.’” Worldwide Church of
     God, 227 F.3d at 1118 (quoting Hustler Mag. Inc. v. Moral Majority
     Inc., 796 F.2d 1148, 1155 (9th Cir. 1986)).

           If the subsequent user of the work “only copies as much as is
     necessary for his or her intended use, then this factor will not weigh
     against him or her.” Kelly, 336 F.3d at 820-21. Thus, the use of an
     entire image may be reasonable if a more limited use would not serve
     the defendant’s intended purpose. See Perfect 10, 508 F.3d at 1167-68
     (finding the use of an entire image necessary when the defendant used
     the image in its search engine).

           Livingly admits it used the entirety of Photographs 2 and 4 but
     states it used only a portion of Photographs 1 and 3. DSUF ¶ 53;
     Livingly Opp’n at 21 n.15. Livingly does not specify what amount of
     Photographs 1 and 3 it used. Regardless, it appears to have used
     nearly the entirety of each work. Compl. ¶¶ 13, 16. Livingly argues “it
     may be permissible to take the ‘heart’ of a copyrighted work if to do so
     is necessary for the purpose of parodying the work.” Livingly Opp’n at
     21. But Livingly was not parodying the Photographs. See Campbell,


                                        20
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 21 of 28 Page ID #:1401




     510 U.S. at 580 (“For the purposes of copyright law, the nub of the
     definitions, and the heart of any parodist’s claim to quote from existing
     material, is the use of some elements of a prior author’s composition to
     create a new one that, at least in part, comments on that author’s
     works.”). The Court finds the third factor weighs in favor of MGP.

                 d.    Effect on the Potential Market

           The fourth factor is “undoubtedly the single most important
     element of fair use.” Harper & Row, 471 U.S. at 566. “[A] use that has
     no demonstrable effect upon the potential market for, or the value of,
     the copyrighted work need not be prohibited in order to protect the
     author’s incentive to create.” Sony, 464 U.S. at 450.

           MGP licenses Grecco’s work through a stock photography
     licensing website, but it has never issued a prospective license for use
     through its site. DSUF ¶¶ 48-50. Getty Images also offered the
     Photographs as part of a “wholesale” license in which users licensed the
     entire database of images. Id. ¶ 51. MGP earned a total of $489.68 for
     licensing fees for Photographs 1 and 4 via Getty Images. Id.
     Photographs 2 and 3 were never licensed. Id.

           “[O]ne need only show that if the challenged use ‘should become
     widespread, it would adversely affect the potential market for the
     copyrighted work.’” Harper & Row, 471 U.S. at 568 (quoting Sony, 464
     U.S. at 451). Livingly used the Photographs commercially by copying
     them essentially in their entirety. Grecco has licensed at least two of
     the Photographs on occasion. “[A]llowing websites to post copyrighted
     material without a license merely because the market for the material
     has gone cold would pose a substantial threat to the licensing market in
     general.” See Golden v. Michael Grecco Prods., Inc., No. 19-CV-3156
     (NGG) (RER), 2021 WL 878587, at *5 (E.D.N.Y. Mar. 9, 2021).

           The Court finds the fourth factor weighs against a finding of fair
     use. Because the relevant facts are undisputed and the majority of the
     factors weigh against a finding of fair use, the Court GRANTS
     summary judgment to MGP on Livingly’s fair use defense.




                                        21
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 22 of 28 Page ID #:1402




           4.     Statute of Limitations Defense

            Livingly argues the statute of limitations bars this suit as to
     Photographs 1 and 3. Copyright infringement claims must be
     “commenced within three years after the claim accrued.” 17 U.S.C.
     § 507(b). “[T]he general federal rule is that a limitations period begins
     to run when the plaintiff knows or has reason to know of the injury
     which is the basis of the action.” Norman-Bloodsaw v. Lawrence
     Berkeley Lab’y, 135 F.3d 1260, 1266 (9th Cir. 1998) (internal quotation
     marks omitted). However, under the “discovery rule,” a copyright
     infringement claim accrues – and the statute of limitations begins to
     run – when a party discovers or, with the exercise of diligence,
     reasonably should have discovered, the alleged infringement. Polar
     Bear Prods., Inc. v. Timex Corp., 384 F.3d 700, 706 (9th Cir. 2004). 7 To
     defeat a statute of limitations defense, the plaintiff has the burden of
     proving the applicability of the delayed discovery rule or equitable
     tolling. V.C. v. L.A. Unified Sch. Dist., 139 Cal. App. 4th 499, 516
     (2006). To satisfy this burden, the plaintiff must establish facts that


     7 Livingly argues that Polar Bear may no longer be good law due to two
     Supreme Court decisions on the application of the discovery rule to federal
     statutes. See Livingly Opp’n at 23 n.17 (citing Rotkiske v. Klemm, 140 S. Ct.
     355 (2019) and Gabelli v. SEC, 568 U.S. 442 (2013)). These cases indicate the
     Supreme Court and Ninth Circuit may in the future decide the discovery rule
     is not applicable to the Copyright Act. However, neither case is directly on
     point. For instance, in Rotkiske, the Supreme Court was considering the Fair
     Debt Collection Practices Act (FDCPA), which uses different language in
     describing the statute of limitations than the Copyright Act uses. 140 S. Ct.
     at 358; compare 15 U.S.C. § 1692k(d) (under the FDCPA, an action “may be
     brought . . . within one year from the date on which the violation occurs”
     (emphasis added)) with 17 U.S.C. § 507(b) (under the Copyright Act, “[n]o
     civil action shall be maintained . . . unless it is commenced within three years
     after the claim accrued” (emphasis added)). And while the Ninth Circuit has
     not yet directly addressed this issue, it has relied on Polar Bear since
     Rotkiske was decided. See Michael Grecco Prods., Inc. v. BDG Media, Inc.,
     834 F. App’x 353, 354 (2021). The Court finds Polar Bear has not been
     overruled.



                                           22
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 23 of 28 Page ID #:1403




     show the plaintiff lacked knowledge and that in the exercise of
     reasonable diligence the facts could not have been discovered earlier.
     Id.

            Livingly published the articles containing Photographs 1 and 3
     on its website more than three years before Grecco filed suit. See
     DSUF ¶ 53. Grecco states he did not learn of the infringements until
     December 24, 2019. PSUF ¶ 13. However, he also does not dispute
     Livingly’s claim that Higbee and Associates – acting on his behalf –
     sent two cease and desist letters concerning all four Photographs to
     Livingly on February 12, 2019 and April 8, 2019. DSUF ¶¶ 60, 65.

           Livingly argues MGP reasonably should have discovered the
     alleged infringement earlier because Grecco hired multiple outside
     agencies to find infringement on his behalf. Livingly Opp’n at 24.
     Until August 2018, MGP used a reverse image search vendor called
     ImageRights to search for infringement, but MGP does not know
     whether ImageRights discovered the use of any of the Photographs.
     DSUF ¶¶ 58-59. At some point Grecco also began using other vendors,
     including Higbee & Associates. Id. ¶ 60.

           In Michael Grecco Productions, Inc. v. BDG Media, Inc., 834 F.
     App’x at 354, the Ninth Circuit held the district court erred in holding
     Grecco’s claim was time-barred. The circuit court noted that “[a]t what
     time . . . search processes would or should have captured alleged
     infringements is a question of fact that cannot be determined on a
     motion to dismiss” due to “the difficulty of detecting online
     infringements, even when plaintiffs like Grecco invest in both in-house
     infringement detection using Google image search as well as third-
     party reverse image search software.” Id.

            MGP’s use of third-party vendors, therefore, does not in and of
     itself establish it reasonably should have discovered the publications
     earlier. However, MGP also does not establish any facts showing it
     would have been difficult to discover the images earlier. MGP even
     admits that it does not even know whether ImageRights discovered any
     of the photographs. If ImageRights – acting on MGP’s behalf – had



                                        23
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 24 of 28 Page ID #:1404




     discovered any infringement, a reasonable jury could surely find that
     MGP should have known about the publication earlier. MGP argues
     only that Livingly states – in a different context – that due to technical
     limitations, it inadvertently overlooked some uses of the photographs.
     MGP Reply at 10. Livingly’s technical limitations are irrelevant to
     whether MGP should have discovered the images earlier.

           MGP cites two district court cases in which the courts noted
     plaintiffs didn’t have a general duty to comb through the internet for
     infringement of their copyrighted material. MGP Reply at 10-11 (citing
     Delano v. Rowland Network Commc’ns LLC, No. CV-19-02811-PHX-
     MTL, 2020 WL 2308476, at *3 (D. Ariz. May 8, 2020) and Mackie v.
     Hipple, No. C09-0164RSL, 2010 WL 3211952, at *2 (W.D. Wash. Aug.
     9, 2010)). In Mackie, the court held only that “on a motion for
     summary judgment, viewing the evidence in the light most favorable to
     the plaintiff, the Court c[ould] not conclude as a matter of law that he
     is chargeable with knowledge of Hipple’s alleged infringement on a date
     certain before his actual discovery of the alleged infringement in 2007.”
     2010 WL 3211952, at *2. 8

           The Court agrees there remains a genuine issue of material fact
     as to whether MGP should have reasonably discovered the
     infringement earlier. MGP hired multiple companies to find
     infringement but does not know if they discovered any. According to
     MGP, it was not until more than six months after one of the vendors it
     hired not only discovered Livingly’s use of the Photographs but actually
     sent two cease and desist letters that MGP itself learned of the alleged




     8 MGP also argues its copyright was being continually infringed when the
     pictures were posted on the website. MGP Reply at 11. District courts in this
     circuit have “concluded that the mere fact that a document remained online
     does not trigger the separate-accrual rule.” Bell v. Oakland Cmty. Pools
     Project, Inc., No. 19-cv-01308-JST, 2020 WL 4458890, at *5 (N.D. Cal. May 4,
     2020) (citing Wolf v. Travolta, 167 F. Supp. 3d 1077, 1099 n.13 (C.D. Cal.
     2016)). This Court need not address the issue.



                                          24
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 25 of 28 Page ID #:1405




     infringement. The Court therefore DENIES summary judgment to
     both parties on the statute of limitations defense.

           5.    Remaining Defenses

           MGP further argues that Livingly’s remaining affirmative
     defenses of failure to state a claim, justification, mitigation, and
     copyright misuse fail “because Defendant has not – because it cannot –
     proffer evidence substantiating [these] baseless defenses.” MGP Mot.
     at 14. Livingly does not oppose the motion as to these affirmative
     defenses nor does it put forth evidence supporting these defenses. See
     generally Livingly Opp’n.

           Failure to State a Claim. As the Court stated above, “a
     defense which points out a defect in the plaintiff’s prima facie case is
     not an affirmative defense.” See Zivkovic, 302 F.3d at 1088; see also
     Barnes v. AT & T Pension Benefit Plan-Nonbargained Program, 718 F.
     Supp. 2d 1167, 1174 (N.D. Cal. 2010) (“Failure to state a claim is a
     defect in the plaintiff’s claim; it is not an additional set of facts that
     bars recovery notwithstanding the plaintiff’s valid prima facie case.”
     (quoting Boldstar Tech., LLC v. Home Depot, Inc., 517 F. Supp. 2d
     1283, 1291 (S.D. Fla. 2007)). The Court therefore GRANTS summary
     judgment to MGP on the failure to state a claim defense.

           Copyright Misuse. Livingly alleges that MGP’s actions
     “including but not limited to its actions in filing the Complaint herein,
     constitute a misuse of copyright.” Answer at 5. “Copyright misuse is a
     judicially crafted affirmative defense to copyright infringement” that is
     applied “sparingly.” Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1157
     (9th Cir. 2011). The “purpose of the defense [i]s preventing holders of
     copyrights ‘from leveraging their limited monopoly to allow them
     control of areas outside the monopoly.’” Id. (quoting A&M Records v.
     Napster, Inc., 239 F.3d 1004, 1026 (9th Cir. 2001)). MGP argues the
     copyright misuse defense fails because Defendant “has not – because it
     cannot – proffer evidence substantiating” it. MGP Mot. at 14. This is
     not sufficient to meet MGP’s burden of production. The Court DENIES
     summary judgment to MGP on the copyright misuse defense.



                                         25
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 26 of 28 Page ID #:1406




            Justification. “The defense of justification can excuse a
     defendant’s alleged [mis]conduct if specific factors or circumstances
     surrounding the conduct demonstrably justify it.” Smith v. Cobb, No.
     15-CV-176-GPC (WVG), 2017 WL 2350443, at *7 (S.D. Cal. May 30,
     2017), report and recommendation adopted 2017 WL 3887420 (Sept. 5,
     2017). Justification is typically asserted as an affirmative defense in
     tortious interference claims. See Blizzard Ent. Inc. v. Ceiling Fan
     Software LLC, No. SA CV 12-00144-JVS (JPRx), 2012 WL 12888546, at
     *5 (C.D. Cal. Aug. 13, 2012). The Court is unsure if it ever would apply
     to a copyright infringement action. However, MGP again fails to meet
     its burden of production by simply stating Livingly does not proffer
     evidence supporting this defense. MGP Mot. at 14. The Court DENIES
     summary judgment to MGP on the justification defense.

            Mitigation. Livingly asserts in its Answer that MGP has failed
     to act reasonably to mitigate the damages alleged in the Complaint.
     Answer at 5. As the district court in Interscope Records v. Time
     Warner, Inc. noted, it is unclear “[w]hether the mitigation defense has
     any plausible validity” in a copyright infringement case. No. CV 10-
     1662 SVW (PJWx), 2010 WL 11505708, at *15 (C.D. Cal. June 28, 2010)
     (“Defendants have not cited, and the Court has not found, any
     analogous cases in which the plaintiff’s acquiescence to the defendant’s
     infringement or its failure to object to such infringement served as a
     basis to limit or reduce damages (other than cases in which a valid
     statute of limitations . . . defense existed).”). “Furthermore, . . . the
     Copyright Act does not contain a requirement that the copyright owner
     provide notice to an alleged infringer as a prerequisite to filing suit or
     seeking damages.” Id. Because there is no requirement under the
     Copyright Act that a plaintiff mitigate damages, the Court GRANTS
     summary judgment to MGP on Livingly’s mitigation defense.




                                        26
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 27 of 28 Page ID #:1407




     D.    Damages

            Livingly argues that, if it is liable for infringement, Grecco is
     entitled only to minimal damages because its infringement was not
     willful. Livingly Mot. at 22-24. Section 504(c)(2) of the Copyright Act
     provides in pertinent part: “In a case where the copyright owner
     sustains the burden of proving, and the court finds, that infringement
     was committed willfully, the court in its discretion may increase the
     award of statutory damages to a sum of not more than $150,000.” 17
     U.S.C. § 504(c)(2). But, “[i]n a case where the infringer sustains the
     burden of proving, and the court finds, that such infringer was not
     aware and had no reason to believe that his or her acts constituted an
     infringement of copyright, the court in its discretion may reduce the
     award of statutory damages to a sum of not less than $200.” Id. A
     finding of willfulness must be supported by “substantial evidence (1)
     that the infringing party was actually aware of the infringing activity,
     or (2) that the infringing party’s actions were the result of reckless
     disregard for, or willful blindness to, the copyright holder’s rights.”
     VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 748 (9th Cir. 2019)
     (internal quotation marks and brackets omitted).

            MGP has submitted evidence that Livingly employees would look
     up photos to use on Google and simply check the photographs for the
     hallmarks of a promotional photo. Dkts. 44-13 at 12, 44-14 at 7-8. This
     is sufficient to create a question of material fact as to whether Livingly
     acted with reckless disregard to MGP’s rights by not ensuring that
     images it obtained on Google were not unlicensed, copyrighted photos.
     The Court DENIES Livingly’s motion for summary judgment on its
     damages argument.




                                        27
Case 2:20-cv-00151-DSF-JC Document 68 Filed 04/16/21 Page 28 of 28 Page ID #:1408




                              IV. CONCLUSION

           The Court GRANTS MGP’s motion for summary judgment on the
     following affirmative defenses asserted by Livingly: laches, standing,
     failure to state a claim, mitigation, and fair use. The Court otherwise
     DENIES both motions for summary judgment.



        IT IS SO ORDERED.



      Date: April 16, 2021                  ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                       28
